1    ELLISON, WHALEN & BLACKBURN
     Attorneys at Law
2    KIRK BLACKBURN
     State Bar No. 246582
3    PATRICK J. WHALEN
     State Bar No. 173489
4    1201 K Street, Ste. 1960
     Sacramento, CA 95814
5    Telephone: (916) 448-2187
     Facsimile: (916) 448-5346
6    E-mail: attorneys@ellisonlawoffices.com
7    Attorneys for Plaintiff
     Western States Trucking Association
8

9

10                               UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12
     WESTERN STATES TRUCKING                          Case No. 2:18-cv-01989-MCE-KJN
13
     ASSOCIATION
14                                                    ORDER GRANTING
                   Plaintiff,                         LEAVE TO FILE OVERSIZE BRIEF
15          vs.
16
     ANDRE SCHOORL, Acting Director of the            Date:       Off calendar
                                                      Judge: :    Hon. Morrison C. England, Jr.
17   California Department of Industrial Relations;   Action Filed: 7/19/2018
     XAVIER BECERRA, Attorney General for the
18   State of California, and DOES 1-50
19
                   Defendants.
20

21

22

23

24

25

26

27

28
1          Good cause having been shown, Plaintiff WSTA’s Motion to File an Oversize Brief is
2    GRANTED.
3          IT IS SO ORDERED.
4    Dated: October 1, 2018
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                -1-
